Per Curiam,
Shortly after this court had affirmed the judgment obtained by the appellee in the court below the appellant made application to that court to vacate it for the alleged reason that it had been procured by the fraud, perjury and deceit of the appellee. The relief sought was extraordinary, and it was denied because in the opinion of the court below the appellant had not made out a case calling for it. We have not been persuaded that this was error. The reasons for discharging the rule to show cause why the judgment should not be vacated and a new trial awarded are set forth in the court’s opinion denying appellant’s petition. In it we concur, and on it the appeal is dismissed at appellant’s costs.